Filed:  November 9, 2000
IN THE SUPREME COURT OF THE STATE OF OREGON
STATE OF OREGON,
	Respondent on Review,
	v.
DEREK ALAN LALONDE,
	Petitioner on Review.
(CC 87CR0427; CA A102076; SC S47529)
	En Banc
	On review from the Court of Appeals.*
	On motion for summary vacation of sentence and remand filed
August 16,2000.
	Walter J. Ledesma, Deputy Public Defender, Salem, filed the
motion and reply for petitioner on review.
	Holly A. Vance, Assistant Attorney General, Salem, filed the
opposition for respondent on review.  With her on the opposition
were Hardy Myers, Attorney General, and Michael D. Reynolds,
Solicitor General.
	PER CURIAM	
	The petition for reconsideration and the petition for review
are allowed.  The decision of the Court of Appeals is vacated,
and the case is remanded to the Court of Appeals for further
consideration in light of Apprendi v. New Jersey, ___ US ___, 120
S. Ct. 2348, 147 L. Ed. 2d 435 (2000).
	*Appeal from Josephine County Circuit Court,
	 J. Loyd O'Neal, Judge.
		PER CURIAM
		In this criminal case, petitioner sought review of a
Court of Appeals' decision summarily affirming petitioner's
sentence as a dangerous offender on a first-degree rape
conviction.  On August 15, 2000, this court denied that petition. 
On August 16, 2000, petitioner moved for an order summarily
vacating his sentence and remanding the case to the trial court. 
We treat that motion as a petition for reconsideration of our
earlier decision to deny the petition for review.  We conclude
that this case must be remanded to the Court of Appeals for
further consideration in light of the United States Supreme
Court's decision in Apprendi v. New Jersey, ___ US ___, 120 S. Ct.
2348, 147 L. Ed. 2d 435 (2000). 
		The petition for reconsideration and the petition for
review are allowed.  The decision of the Court of Appeals is
vacated, and the case is remanded to the Court of Appeals for
further consideration in light of Apprendi v. New Jersey, ___ US
___, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000).